 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDVincentHorwitzCompany,Inc.andUnitedMechanicsUnion,Local 150F,F.L.M. JointBoard,AmalgamatedMeat Cutters and ButcherWorkmenofNorthAmerica,AFL-CIO,Petitioner,andBoot and Shoe Workers Union,AFL-CIO,Petitioner.Cases6-RC-4764 and6-RC-4798June 9, 1969DECISION ON REVIEW, ORDER, ANDDIRECTIONBy CHAIRMAN MCCULLOCHAND MEMBERSJENKINS AND ZAGORIAOn November 19, 1968, the Regional Director forRegion 6 issued his Decision and Direction ofElection in the above-entitled proceeding, in whichhe found that the maintenance employees requestedby PetitionerMechanics Union might constitute aseparateappropriateunit,iftheysodesire.Thereafter, in accordance withNationalLaborRelationsBoardRulesandRegulations,theEmployer and Petitioner Boot and Shoe Workersfiledtimely requests for review in which theycontended,interalia,that the Regional Directorerred in finding that a separate maintenance unitmay be appropriate. PetitionerMechanics Unionfiled opposition.By telegraphic Order dated December 19, 1968,theNational Labor Relations Board granted reviewwith respect to the issue of the appropriateness ofthemaintenanceunit.Thereafter,Mechanics Unionfiled a timely brief on review.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theBoard has delegated its powers in connection withthis case to a three-member panel.The Board has considered the entire record in thiscase,includingthe briefs of the parties, with respectto the issue under review, and makes the followingfindings:PetitionerMechanics Union seeks to represent themaintenance employees of the Employer, whilePetitioner Boot and Shoe Workers seeks an overallproductionandmaintenance unit.There is nobargaining history. In their requests for review, theEmployer and Petitioner Boot and Shoe Workerscontend that only a combined unit of productionand maintenanceemployees is appropriate.We findmerit in this contention.The Employer is engaged in the manufacture ofshoes in Altoona, Pennsylvania. The Employer'svice president and plant manager is in charge of theplant.To him report the production manager, thegeneral superintendent, and the foremen of thevariousproductiondepartments.AlloftheEmployer'sproductionemployees,who numberabout 250, report to the production foremen.Incontrast,theEmployer'smaintenanceemployees,who number four, are neither in aseparate department nor even separately supervised.With respect to machinery maintenance, whichoccupies the bulk of their time, the maintenanceemployees receiveworkassignmentsfrom theproduction foremen.'With respect to plant andgeneralmaintenance,which occupies the remainderof theirtime,theyreceive assignmentsfrom theplantmanager,who also makes decisions withrespect to the time off, vacations, pay raises, andother conditions of employment for the maintenanceemployees.Of the machine maintenance work done at theplant, the Employer'smaintenancemen performonly a fraction, the great majority being done byotherpersonnel.Thus,productionemployeesperform about half the maintenance work on theirownmachines.Productionforemenalsodomaintenancework. In addition, the repair ofmachineswhich are leased, other machines that areunderwarranty,and stillothermachines, isperformedby representatives of themachinerymanufacturers or by outside repair companies. Arepresentative of one machinery lessor is stationedfull time at the plant, and the representatives ofothermachinery manufacturers are on call. Theseoutsiderepairmennormallyperform themorecomplicatedmaintenanceoftheEmployer'smachinery, particularly its newer equipment.The maintenance employees spend almost all oftheir time performing less skilled, routine, andrepetitive duties. Thus, they replace electric switchesand motors and adjust and make minor repairs onmachinery. They also maintain a stock of new partsfor the machinery, and install all new parts on allthe machinery in the plant. Their plant and generalmaintenanceassignmentsconsistlargelyofhandyman type duties such as replacing windowglass,lightbulbs,andworn faucet washers, andperforming minor carpentry and painting.'The Employer has no requirement that applicantsforjobsasmaintenanceemployeespossessspecialized education, training, or experience. Thus,and although the Employer admittedly prefers suchexperience, one of the four maintenance employeeshad no prior training or experience. The Employerhasnoapprenticeshiporon-the-jobtrainingprogram formaintenanceemployees.One maintenance employee reports to the fitting room foreman almostexclusively and spends almost all his time maintaining fitting roommachinery under the direction of the latterThe record indicates that maintenance employee Williams at timesmakes major repairs of plant machinery and at times usesmachinerywhich may involve the exercise of considerable degrees of skill. However,the record fads to indicate that the skills involvedachieve craftdimensions.Moreover,Williams performs such duties only when he has time free fromthemaintenance employees'primary function-to perform the routinemachinery maintenance and minor repairs in the day-to-dayoperations ofthe plant. In addition,the record affirmatively indicatesthat the othermaintenance employees exercise skills inferior to those exercised byWilliams.176 NLRB No. 61 VINCENT HORWITZ CO.497The maintenance employees spend virtually alltheir time in production areas, where their workcontacts are primarily with production employees.Although the maintenance employees have an areawhere they store parts for the production machinery,and where they perform some maintenance work,they spend little time working at that locationwhich, in any event, is also utilized by productionemployees working with the grinder and buffingmachine located there.Withthefollowingminorexceptions,theproduction and maintenance employees share thesame conditions of employment without regard- totheir function. First, many - but not all - of theproduction employees are on piecework, while themaintenanceemployeesare not.Only one of themaintenance employees has a wage in excess of thatofsome of the more experienced productionemployees.Second,attimes themaintenanceemployeesworkwhenmost of the productionemployees have gone home.Upon these facts and the record as whole, wefind,contrary to the Regional Director, that themaintenance employees lack both the distinctivefunctionand the diverse community of interestnecessaryfortheestablishmentofa separatemaintenance unit underAmerican Cyanamid.'Thusthemaintenance employees share their maintenancefunctionwithproductionemployees,productionsupervisors,andrepresentativesofmachinerymanufacturers and outside contractors. They are notina separate department. They are not separatelysupervisedbutrathersharesupervisionwithproduction employees. The maintenance employeesspend almost all of their time performing routineand repetitive work, and little, if any, exercisingcraft skills.The Employer neither requires, norparticipates in the development of, such skills.Finally, the maintenance employees lack a separatelocationandotherconditionsofemploymentdistinguishing their interests from those of theproduction employees, and instead spend most oftheir time in production areas where they havesubstantialworkcontactswithproductionemployees.As we find that the maintenance employees donot constitutea separate appropriate unit, we shalldismiss theMechanics Union petition.We furtherfind, in agreement with the alternative conclusion oftheRegionalDirector, that the overall productionand maintenance unit is appropriate. Accordingly,we shall amend his Decision to provide for anelection insuch unit only.The appropriate unit is:All production and maintenance employees at theEmployer's Altoona, Pennsylvania plant, includingjanitors,plant clerical, and shipping and receivingemployees, but excluding office clerical employees,professionalemployees,watchmen,guardsandsupervisors as defined in the Act.ORDERIt is hereby ordered that the petition filed in Case6-RC-4764 be, and the same hereby is, dismissed.DIRECTIONThe case is hereby remanded to the RegionalDirector for Region 6 for the purpose of conductingan election in Case 6-RC-4798 pursuant to hisDecision and Direction of Elections, in the unit setforth above, except that the eligibility date shall bethe payroll period immediately preceding the datebelow.'AmericanCyanamidCompany.131 NLRB 909'In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with them.ExcelsiorUnderwearInc.,156NLRB1236.N.L.R B. v.Wyman-GordonCompany.394 U S.759. Accordingly,it is hereby directed that a correctedelection eligibility list, containing the names and addresses of all theeligible voters,must be filed by the Employer with the Regional Directorfor Region 6 within 7 days of the date of this Decision on Review,Order,and Direction.The Regional Director shall make the list available to allparties to the election.No extension of time to file this list shall be grantedby the Regional Director except in extraordinary circumstances.Failure tocomply with this requirement shall be grounds for setting aside the electionwhenever proper objections are filed